DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 6/5/2020 is acknowledged.

Status of Claims
Claims 1-3 and 8-18 are pending.
This communication is in response to the communication filed 1/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 8, and 18 recites the limitation "the portal". It is unclear as to whether “the portal” refers to the recited “web portal” or another portal. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the portal” will be interpreted as “the web portal”. The rest of the dependent claims are rejected for being dependent on indefinite claims

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for exchanging information by collecting information, analyzing it, and outputting the results of the collection and analysis. Specifically, the claims recites “configuring a release for a trading partner…configuring an intake download…storing setting for exporting documents from the system and importing documents into the system…configuring intake rules…installing a Desktop…receiving…an identification of a document…preparing the document in the release…automatically synchronizing the Desktop…and sending the first message from the Desktop,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting and processing health care data for communication. See MPEP 2106.04. Here, the claims are directed towards concepts relating to managing professional relationships and tracking or organizing health care information. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves internet access or data processing. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their function. Moreover, the structure of the element are not described, suggesting a broad interpretation of the elements. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements perform basic computer functions such as internet access and data processing.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to a desktop application for exchanging information and not a specific configuration of the desktop, web portal, processing facility, processing system. In the claimed arrangement, the computer elements simply function to perform data processing and user communication. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a desktop, web portal, processing facility, processing system to perform the steps of configuring and installing amount to no more than using computer devices to automate or implement the abstract idea of configuring a desktop application for exchanging information. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claim 3 additionally recites a generic system release, which is interpreted as a generic computer device that is not significantly more than implementing the abstract idea with computer elements. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe configuring a desktop application for exchanging information by collecting (claims 10, 14, 16), processing (claims 8, 9, 10, 13, 14, 16), and outputting data (claims 2, 8, 11, 12, 15, 18). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of configuring a desktop application for exchanging information. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning 

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 1/19/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims are allowable under 101, because they integrate any abstract idea into a practical application under Step 2A prong 2 similar to Example 42 (Remarks p. 2, 5-7). Examiner respectfully disagrees. 
A determination of allowability does not hinge on overcoming 35 U.S.C. 101. Overcoming 101 indicates that the claims are subject matter eligible, but allowability indicates overcoming all patent allowability requirements in 35 U.S.C. 112, 102, and 103.
The claim in Example 42 are subject matter eligible, because the claim as a whole integrates the abstract idea into a practical application by way of the additional elements reciting a specific improvement over prior art systems. Applicant states that the steps of real-time updating of information and formatting of data into a standardized format are positively recited in the claims by the limitation “preparing the document in the release, wherein the document is formatted to a specified standardized format”. 
In Example 42, the information was converted to a standardized format, records were updated based on the standardized information, and then the updated standardized information was sent. Using broadest reasonable interpretation, the limitation “preparing the document in the release, wherein the document is formatted to a specified standardized format” may not involve a system actually formatting documents. The way the claim is written, the document may be converted into a standard format in 
The claimed automatic synchronizing the desktop is similar to other automated methods that fall within the certain methods of organizing human activity category of abstract ideas. See, e.g., In re Meyer, 688 F.2d 789, 795 (CCPA 1982) (determining that an “invention . . . concerned with replacing, in part, the thinking processes of a neurologist with a computer” is directed to an abstract idea); MPEP § 2106.04(a)(2)(II)(C) (explaining that the claims in Meyer are examples of claims directed to managing human behavior); see also In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (determining that a claimed method for transferring patient health information “describes little more than the automation of a ‘method of organizing human activity’ with respect to medical information”); DietGoal Innovations LLC v. Bravo Media LLC, 33 F. Supp. 3d 271, 283 (S.D.N.Y. 2014), affd, 599 F. App’x 956 (Fed. Cir. 2015) (computerized meal planning).
Applicant argues that Examiner appeared to blend the requirements of Step 2A prong 2 analysis with the requirements of step 2B (p. 3-4). Examiner respectfully disagrees. 
In the previous Office Action, Examiner clarified differences in analysis of Step 2A prong 2 and Step 2B in response to Applicant’s argument that the claims are significantly more than the abstract idea. Note that there may be overlap in analysis between Step 2A prong 2 and Step 2B when determining whether the claimed additional elements amount to an inventive concept. See MPEP 2106.05 A.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the obviousness rejections. The combination of prior art references Ford, Marcus, Alibakhsh, and Benson teach patient services desktops as computerized systems and methods for managing secure content sharing in a networked secure collaborative exchange 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686